His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Eelators seek a mandamus to compel the respondent Judge to grant them an appeal from an interlocutory order causing alleged irreparable injury.
The co-respondent (plaintiff below) by affidavit and extract from the assessment roll shows that the present value of the thing in controversy, five squares' of ground, exceeds two thousand dollars, and sets up want of jurisdiction in this Court.
The only other matter in the record touching the value of the property in controversy is an allegation by said plaintiff in his petition below, “that said squares are of greater value than $100.00. ’ ’
*393Opinion and decree, March 27th, 1916.
It is claimed by relator that this 'Court has jurisdiction since it was held in Spremich vs. Maurepas Land Company, 114 La., 1053, that “for the purposes of the appeal the plaintiff is bound by the allegations of his petition as to the value of the property claimed by him, and neither his right of appeal nor the jurisdiction of the Court to which the appeal is taken fluctuate with the market value of such property.”
This decision is without the slightest application here. Plaintiff by the affidavit on file does not seek to .repudiate the allegations of his petition; on the contrary he confirms the allegations that the property was worth “more than $100.00,” by showing that it was in truth worth more than $2,000.00.
Nor is there any attempt to make the .appellate jurisdiction herein “fluctuate with the market value of the property.” The only evidence of the value of the property at any time is the affidavit, et cetera, on file showing that for four years or more the value has exceeded $8,-000.00.
We are clearly without jurisdiction in this matter.
It is therefore ordered that the preliminary order herein, issued be recalled and that relators’ application for a writ of mandamus be dismissed for want of jurisdiction in this Court.
Application dismissed.